MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited before                                    FILED
any court except for the purpose of                                    Sep 08 2017, 5:58 am
establishing the defense of res judicata,
                                                                            CLERK
collateral estoppel, or the law of the                                  Indiana Supreme Court
                                                                           Court of Appeals
case.                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
                      COURT OF APPEALS OF INDIANA


Marques Ridley,                                          September 8, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         54A04-1701-CR-25
        v.
                                                         Appeal from the Montgomery
                                                         Circuit Court
State of Indiana,
                                                         The Honorable Harry A.
Appellee-Plaintiff.                                      Siamas, Judge
                                                         Trial Court Cause No.
                                                         54C01-1501-F5-152



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017          Page 1 of 12
                                               Case Summary

[1]   Marques Ridley appeals his convictions for one count of Level 5 felony dealing

      in a narcotic drug (heroin) and three counts of Level 6 felony dealing in a

      substance represented to be a controlled substance. We affirm.


                                                     Issues

[2]   The issues before us are:


              I.       whether the trial court erred in admitting the State
                       laboratory’s chain of custody certificate regarding the
                       evidence samples; and


              II.      whether there is sufficient evidence to support Ridley’s
                       convictions.


                                                      Facts

[3]   On four occasions in 2014–September 23, 24, 29, and 30–the Crawfordsville

      Police Department in Montgomery County worked with a confidential

      informant (“CI”) to purchase heroin from Ridley during controlled buys. On

      each occasion, Captain Kurt Knecht searched the CI, fitted the CI with a

      transmitter, gave the CI money for the transaction, and monitored the

      transaction. Police also photographed the CI and Ridley together. After each

      controlled buy, police again searched the CI, who no longer had the money,

      and who handed over bindles of purported controlled substances that he

      purchased from Ridley.




      Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 2 of 12
[4]   Each sample was tested by forensic scientist Jenna Crawford of the Indiana

      State Police Laboratory (“laboratory”). The September 23 sample tested

      positive for heroin. The September 24, 29, and 30 samples did not contain any

      controlled substances.


[5]   On January 25, 2015, the State charged Ridley with one count of Level 5 felony

      dealing in a narcotic drug (heroin) and three counts of Level 6 felony dealing in

      a substance represented to be a controlled substance. The State also filed and

      subsequently dismissed an habitual offender enhancement. Ridley was tried by

      jury on April 19 through April 20, 2016.


[6]   At trial, Crawford testified as follows regarding the laboratory’s evidence receipt

      and intake, tracking and case management, and analysis procedures:

              A. Yes. When a contributing agency brings evidence to our
              laboratory they’ll complete a request for laboratory examination
              form. Upon going to the laboratory with this form an evidence
              clerk will then receive the evidence, insure [sic] that’s [sic] it’s in
              a sealed condition and assign it a unique laboratory number and
              item number. The evidence is then stored, it’s determined that
              it’s sealed, evidence needs to be sealed if it comes into our
              laboratory it needs to be packaged correctly as well. It will then
              be stored into a secure vault until an analyst such as myself
              would request it for analysis. I would then receive the evidence
              from the evidence clerk and then have my own secure location
              that I would leave any evidence that’s in my custody, I perform
              my test, take a weight of the item if I’m able to and then once I
              complete my examination I’ll then return the evidence back to
              one our evidence clerks. They will store it in a secure vault until
              the contributing agency that brought the evidence comes back to
              pick it up.

      Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 3 of 12
                                             *****


        Q.    And do you recall the agency that brought these over for
        analysis to your laboratory?


        A.       Yes, it was the Crawfordsville Police Department.


                                             *****


        Q.     I want to show you what’s been marked for identification
        purposes as State’s Exhibit One and ask if you can identify that
        particular exhibit?


        A.      Yes. I recognize State’s Exhibit One by the sticker on the
        evidence that states the laboratory file number fourteen I dash zero
        five eight zero nine. The item number is zero zero one. I have
        actually marked this laboratory number and the item number on
        the evidence myself in handwritten as well as my initials and the
        date that I received the evidence into my custody. And then when
        I open the evidence and reseal it the seal that I create I will actually
        initial and put my permanent employee number over both sides of
        that seal and because this is a clear plastic bag I can actually see
        inside and there is a piece of tape that is also marked with the
        laboratory file number, the item number and my initials and
        permanent employee number.


                                             *****


        Q.    And where was that item kept until you were able to
        perform that analysis?


        A.       It was kept in our secured vault until I received it.


        Q.       When you got it it was sealed?
Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 4 of 12
              A.     Yes. When I receive evidence into my custody with that
              transfer from the evidence clerk to myself, I also ensure that the
              evidence is sealed.


      Tr. pp. 79, 81.


[7]   Crawford testified that the laboratory maintains a computer system that tracks

      the location of evidence delivered to the lab by contributing agencies. The

      following colloquy ensued between Crawford, the deputy prosecuting attorney,

      and counsel for Ridley after the State offered the chain of custody report

      generated by the computer system into evidence:


              [Q]: Move to admit State’s Twenty-Two.


              MR. TANSELLE [counsel for Ridley]: Your honor, I don’t think
              a proper foundation for twenty-two has been met. I don’t believe
              that the witness is a custodian of records who can testify that
              these are true and authentic business records of the company.
              She certainly can testify to her knowledge of the chain of
              custody, but I don’t believe that these are accurate records or not
              accurate records, but I’m sorry, but properly authenticated
              records that could be admissible in court.


              Q. Did you provide those to my office?


              A. Those documents are kept during the normal course of
              business and they were asked for and I provided them.


              MR. TANSELLE: And if I could further inquire. You are a, you
              said that you are what’s your title again?


              WITNESS: Forensic Scientist.
      Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 5 of 12
              MR. TANSELLE: Thank you, Forensic Scientist. Are you also
              the custodian of records then?


              WITNESS: Our laboratory keeps all records, it’s in a computer
              system, so I have access to all those records that are in with each
              case that I work. So I’m able to pull up the chain of custody
              report for the cases that I work.


              MR. TANSELLE: But you are not the custodian of records?


              WITNESS: That is not my title no.


      Tr. pp. 91-92. Counsel for Ridley renewed his objection to the chain of custody

      certificate, which was admitted over his objection.


[8]   The jury found Ridley guilty as charged. The trial court sentenced Ridley

      accordingly, and he now appeals.


                                                    Analysis

                                           I. Admission of Evidence

[9]   Ridley argues that the trial court abused its discretion in admitting the chain of

      custody certificate into evidence.1 We review the admission of evidence for an




      1
[1]     The State asserts that Ridley is improperly advancing a new issue on appeal that he did not
      present to the trial court. We agree, in part. See Hitch v. State, 51 N.E.3d 216, 219 (Ind. 2016)
      (“[A] defendant cannot raise new issues or arguments on appeal that were not presented to the
      trial court.”). In his brief, Ridley contends, in part, that the chain of custody was defective
      and that the evidence was “possibly handled by numerous people.” Appellant’s Br. p. 20. At
      trial, however, defense counsel objected on grounds that the laboratory’s testing methods were
      not scientifically reliable; the report was not authenticated; and Crawford was not the business
      Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 6 of 12
       abuse of discretion. Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An

       abuse of discretion occurs where the decision is clearly against the logic and

       effect of the facts and circumstances. Smith v. State, 754 N.E.2d 502, 504 (Ind.

       2001). In reviewing the admissibility of evidence, we consider only the

       evidence in favor of the trial court’s ruling. Whiteside v. State, 853 N.E.2d 1021,

       1025 (Ind. Ct. App. 2006).


[10]   Ridley first argues that the laboratory’s chain of custody report was hearsay and

       did not meet the requirement of the business records exception. Hearsay is a

       “statement, other than one made by the declarant while testifying at the trial or

       hearing, offered in evidence to prove the truth of the matter asserted.” Evid. R.

       801(c). Hearsay is not admissible unless it falls within one of the exceptions

       provided in the evidence rules. Evid. R. 802. The business records exception to

       the hearsay rule states, in part:


               A memorandum, report, record, or data compilation, in any form,
               of acts, events, conditions, opinions, or diagnoses, made at or near
               the time by, or from information transmitted by, a person with
               knowledge, if kept in the course of a regularly conducted business
               activity, and if it was the regular practice of that business activity
               to make the memorandum, report, record, or data compilation, all
               as shown by the testimony or affidavit of the custodian or other




       records custodian. To the extent that Ridley now asserts a new issue on appeal, that issue is
       waived. We will only address Ridley’s hearsay and authentication claims.



       Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 7 of 12
               qualified witness, unless the source of information or the method
               or circumstances of preparation indicate a lack of trustworthiness.


       Evid. R. 803(6). “‘To admit business records pursuant to this exception, the

       proponent of the exhibit may authenticate it by calling a witness who has a

       functional understanding of the record-keeping process of the business with

       respect to the specific entry, transaction, or declaration contained in the

       document.’” Houston v. State, 957 N.E.2d 654, 658 (Ind. Ct. App. 2011)

       (quoting Rolland v. State, 851 N.E.2d 1042, 1045 (Ind. Ct. App. 2006)), trans.

       denied. The witness need not have personally made or filed the record or have

       firsthand knowledge of the transaction represented by it to sponsor the exhibit.

       Id.

[11]   Ridley contends that the State failed to demonstrate that Crawford had personal

       knowledge of the transaction represented within the chain of custody report.

       We disagree. Crawford testified that the chain of custody certificate was

       generated in the ordinary course of the laboratory’s business by the computer

       system that tracks the chain of custody, from the time the evidence enters the

       laboratory until it leaves, for each evidence sample that is delivered to the

       laboratory for testing; and maintains all such records in a computer system such

       that the chain of custody records are accessible to the laboratory’s forensic

       scientists. See Tr. p. 92 (“So I’m able to pull up the chain of custody report for

       the cases that I work.”). Based on the foregoing testimony, Crawford

       demonstrated a functional understanding of the recordkeeping process of the


       Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 8 of 12
       laboratory regarding chain of custody. See Houston, 957 N.E.2d at 658. The

       trial court properly admitted the chain of custody report as a business record.


[12]   Ridley also argues that the chain of custody report was not properly

       authenticated. “The requirement of authentication or identification as a

       condition precedent to admissibility is satisfied by evidence sufficient to support

       a finding that the matter in question is what its proponent claims.” Davenport v.

       State, 749 N.E.2d 1144, 1148 (Ind. 2001). Absolute proof of authenticity is not

       required. In re Paternity of B.B., 1 N.E.3d 151, 156 (Ind. Ct. App. 2013). When

       evidence establishes a reasonable probability that an item is what it is claimed

       to be, the item is admissible. Id. Indiana Evidence Rule 901(b) provides “[b]y

       way of illustration only, and not by way of limitation, the following are

       examples of authentication or identification conforming with the requirements

       of this rule” and includes “(9) Evidence About a Process or System.”


[13]   At trial, Crawford testified at-length regarding the laboratory’s processes for

       intake, labeling, securing, maintaining chain of custody records, analysis,

       preparing reports, and returning tested evidence to the contributing agencies.

       Her testimony established the laboratory’s “process or system.” See Ind. Evid.

       R. 901(b). Therefore, the chain of custody report was properly authenticated

       and properly admitted into evidence by the trial court.




       Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 9 of 12
                                          II. Sufficiency of the Evidence

[14]   Ridley argues there is insufficient evidence to support his convictions. 2 When

       reviewing a claim of insufficient evidence, we neither reweigh evidence nor

       judge the credibility of witnesses. Rutherford v. State, 866 N.E.2d 867, 871 (Ind.

       Ct. App. 2007). We consider only the evidence favorable to the judgment and

       any reasonable inferences to be drawn therefrom. Glotzbach v. State, 783 N.E.2d

       1221, 1226 (Ind. Ct. App. 2003). We will affirm a conviction unless we

       conclude that no reasonable fact-finder could find the elements of the crime

       proven beyond a reasonable doubt. Stokes v. State, 922 N.E.2d 758, 763 (Ind.

       Ct. App. 2010), trans. denied.


[15]   Ridley contends that the evidence was insufficient to prove that the CI was

       adequately searched and monitored during the controlled buys. Specifically,

       Ridley contends that the CI was “out of the detective’s sight” during each

       controlled buy and “could have recovered supposed contraband he previously

       had hidden and hidden the money given to him by the detective.” Appellant’s

       Br. p. 23. He also claims that the police “never saw an actual exchange take

       place”; that none of the police-issued controlled buy money was recovered from




       2
        Ridley’s sufficiency argument is partly predicated upon the purported inadmissibility of the
       chain of custody report, which we have found was properly admitted. He contends that the
       only bindle that contained heroin should never have been admitted into evidence because the
       chain of custody was defective. Absent the bindle containing heroin, Ridley contends,
       insufficient evidence supports his conviction on count 1. The “defective” chain of custody, he
       argues, also calls into question whether “the other packages sent to the lab could have been
       mixed or otherwise mistaken for other packages.” Appellant’s Br. p. 23.

       Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 10 of 12
       him; and that the CI had previously been convicted of a crime involving

       dishonesty. See Appellant’s Br. p. 23.


[16]   A properly conducted controlled buy will permit an inference that the defendant

       had prior possession of a controlled substance. Watson v. State, 839 N.E.2d

       1291, 1293 (Ind. Ct. App. 2005). We have described a controlled buy as

       follows:


               A controlled buy consists of searching the person who is to act as
               the buyer, removing all personal effects, giving him [of her] money
               with which to make the purchase, and then sending him [or her]
               into the residence in question. Upon his [or her] return he [or she]
               is again searched for contraband. Except for what actually
               transpires within the residence, the entire transaction takes place
               under the direct observation of the police. They ascertain that the
               buyer goes directly to the residence and returns directly, and they
               closely watch all entrances to the residence throughout the
               transaction. Id. A pat-down search of the CI or buyer is sufficient,
               and a strip search or complete cavity search is not necessary.


       Id.


[17]   At trial, the CI and Captain Knecht testified that on four separate occasions,

       Ridley sold bindles of purported narcotics to a police CI. Each controlled buy

       transaction was conducted under police surveillance; the CI was searched

       before and after each controlled buy; the CI was given money before each drug

       buy; after each controlled buy, the CI delivered purported drug bindles obtained

       from Ridley to the police—including one that was found to contain heroin; that

       the CI no longer had the buy money after each encounter with Ridley. The


       Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 11 of 12
       State also introduced audio recordings of conversations between Ridley and the

       CI before and during the controlled buys as well as contemporaneous

       photographs of Ridley and the CI.


[18]   Ridley’s arguments—that that the CI was inadequately searched or monitored;

       that the police did not witness actual exchanges; that controlled buy money was

       not recovered; and that the CI had a history of dishonesty—are clear requests

       for us to assess the credibility of witnesses and to reweigh the evidence, which

       we cannot and will not do. See Rutherford, 866 N.E.2d at 871. The evidence

       was sufficient to support Ridley’s convictions.


                                                   Conclusion

[19]   The trial court did not abuse its discretion in admitting the chain of custody

       certificate. Sufficient evidence exists to support Ridley’s convictions. We

       affirm.


[20]   Affirmed.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 54A04-1701-CR-25 | September 8, 2017   Page 12 of 12